Citation Nr: 0413754	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to May 8, 2001, for a 
grant of service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Houston, Texas.  The RO granted service connection 
for type II diabetes mellitus effective July 9, 2001.  In a 
January 2003 rating decision, the RO granted an earlier 
effective date of May 8, 2001, for the grant of service 
connection for diabetes.  The veteran and his representative 
appeared before the undersigned Veterans Law Judge at a 
hearing at the RO in July 2003.  

In a July 2001 statement, the representative raised the 
issues of increased ratings for the service-connected 
residuals of a shell fragment wound of the right leg with a 
fracture of the tibia and fibula and residuals of a shell 
fragment wound of the left (minor) forearm with a fracture of 
the radius and limitation of supination.  The RO has not 
adjudicated these claims.  These issues are referred to the 
RO.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
type II diabetes mellitus was received by the RO on July 25, 
2001.

2.  No prior claims, formal or informal, for entitlement to 
service connection for type II diabetes mellitus are of 
record.

3.  In the January 2003 rating decision, the RO granted an 
effective date of May 8, 2001, the effective date of the 
liberalizing law creating a presumption of service connection 
for type II diabetes mellitus for veterans who served in the 
Republic of Vietnam, on the basis that the veteran filed a 
claim for service connection for type II diabetes mellitus 
within one year of the effective date of the liberalizing 
law.


CONCLUSION OF LAW

An effective date prior to May 8, 2001, for the grant of 
service connection for type II diabetes mellitus is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002); 
38 C.F.R. §§ 3.114, 3,151, 3.155, 3.400 (2003); 68 Fed. Reg. 
50,966 (Aug. 25, 2003) (to be codified at 38 C.F.R. § 3.816).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  These regulations state 
that the provisions merely implement the VCAA and do not 
provide any additional rights.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The VCAA, however, is not applicable where the law, and not 
the evidence, is dispositive of a claim.  Manning v. 
Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002).  Thus, for reasons stated below, the VCAA is 
not applicable to this claim.

The veteran contends that the effective date for the grant of 
service connection for type II diabetes mellitus should be in 
August 2000, when the disorder was first diagnosed.  He 
testified that VA did not have a sufficient procedure to 
notify him that he could file a claim when his diabetes was 
first diagnosed.

The effective date for the veteran's claim is governed by 38 
U.S.C.A. § 5110(a), which provides, in pertinent part, that 
unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a).  The effective 
date of an award of disability compensation to a veteran 
shall be the day following the date of discharge or release 
if application therefor is received within one year from such 
date.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 3.400.

Under these provisions, a specific claim in the form 
prescribed by the Secretary of Veterans Affairs must be filed 
in order for disability benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. §§  
5101(a), 5110; 38 C.F.R. § 3.151.  Both of these statutes 
clearly establish that an application must be filed.  Wells 
v. Principi, 3 Vet. App. 307 (1992).  Any communication or 
action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, the claim will be considered filed as of the date 
of the receipt of the informal claim.  38 C.F.R. § 3.155(a).  
Further, under 38 C.F.R. § 3.157, an informal claim may 
consist of a report of examination of hospitalization.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of the examination, treatment, or 
hospitalization.  38 C.F.R. § 3.157 (2003).

The requirement for execution of a formal application is 
significant and that benefits can be paid only if the veteran 
files the form specified by the Secretary.  Unless an 
exception provides otherwise, an award of VA benefits may not 
have an effective date earlier than the date the RO received 
the particular formal application for which the benefits were 
granted.  38 U.S.C.A. § 5110(a); Washington v. Gober, 10 Vet. 
App. 391 (1997).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to Title 38 
of the United States Code a new section (§ 1116) establishing 
a scientific-evidence review process for the establishment of 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  See 38 U.S.C.A. § 
1116 (West 2002).  Pursuant to 38 U.S.C.A. § 1116, VA, in 
2000, requested that the National Academy of Science (NAS) 
assess whether there was a connection between exposure to 
Agent Orange and subsequent development of type II diabetes 
mellitus.  After the NAS issued its report concluding that 
such connection appeared to exist, VA in May 2001 published a 
final rule notice in the Federal Register amending 38 C.F.R. 
§ 3.309(e) to allow presumptive service connection for type 
II diabetes mellitus with an effective date of July 9, 2001.  
See Fed. Reg. 23,166 (May 8, 2001).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for type II diabetes mellitus.  In 
Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 
(2002), the Federal Circuit concluded that VA erred when it 
made July 9, 2001, the effective date of the diabetes 
regulation, and held that the correct effective date is May 
8, 2001.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the effective date of the regulation authorizing the 
presumption.

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"); Nehmer v. United 
States Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal. 1999) 
("Nehmer II").  District court orders in the Nehmer 
litigation have created an exception to the generally 
applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 
3.114, and in pertinent part provide that for claims filed 
after May 3, 1989, if benefits are granted, the effective 
date of the benefit would be the date VA received the claim 
or the date disability arose or death occurred, whichever was 
later.  Under these orders, the rules governing the effective 
date of compensation awards based on type II diabetes 
mellitus are the same as rules for other presumptive 
herbicide conditions.

On August 25, 2003, VA announced a new regulation 
implementing the court orders from the Nehmer litigation.  68 
Fed. Reg. at 50,966-72 (to be codified at 38 C.F.R. § 3.816 
effective September 24, 2003).  The above-noted change to be 
added at 38 C.F.R. § 3.816 defines a Nehmer-class member as a 
Vietnam veteran who has a covered herbicide disease, and type 
II diabetes is listed as one of the covered diseases.  Id. at 
50,970 (to be codified at 38 C.F.R. § 3.816(b)(1), (2)).  If 
VA denied compensation for the same covered herbicide disease 
in a decision issued between September 25, 1985, and May 3, 
1989, the effective date of the award will the later of the 
date VA received the claim on which the prior denial was 
based or the date the disability arose, except as otherwise 
provided in 38 C.F.R. § 3.816(c)(3).  Id. at 50,970-71 (to be 
codified at 38 C.F.R. § 3.816(c)(1)).  If the class member's 
claim for disability compensation for the covered herbicide 
disease was either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose, except 
as otherwise provided in 38 C.F.R. § 3.816(c)(3).  Id. at 
50,971 (to be codified at 38 C.F.R. § 3.816(c)(2)).  If the 
class member's claim was received within one year from the 
date of the class member's separation from service, the 
effective date of the award shall be the day following the 
date of the class member's separation from active service.  
Id. at 50,971 (to be codified at 38 C.F.R. § 3.816(c)(3)).

While the RO did not consider the veteran's claim under 68 
Fed. Reg. 50,966-72 (to be codified at 38 C.F.R. § 3.816), 
the RO did consider the veteran's claim under the Nehmer 
district court orders in its March 2002 denial of an earlier 
effective date of the grant of service connection for type II 
diabetes mellitus.   As 68 Fed. Reg. 50,966-72 (to be 
codified at 38 C.F.R. § 3.816) implements the Nehmer district 
court orders, which were considered by the RO, the Board does 
not have to notify the veteran that it is considering 68 Fed. 
Reg. 50,966-72 (to be codified at 38 C.F.R. § 3.816) prior to 
its decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
38 C.F.R. § 20.904 (2003).
 
The Board has carefully and thoroughly reviewed the record.  
The veteran served on served on active duty from October 1966 
to December 1968.  His original formal claim for service 
connection for type II diabetes mellitus was received by the 
RO on July 25, 2001, well beyond one year after the date of 
his separation from active duty and after May 8, 2001, the 
effective date of the liberalizing regulation that created a 
presumption of service connection for type II diabetes 
mellitus in Vietnam veterans.  The Board finds no document or 
evidence on file that can be construed as an informal claim 
for service connection for diabetes mellitus prior to July 
25, 2001, nor has the veteran indicated otherwise.  See 
38 C.F.R. § 3.155.  The veteran's service medical records do 
not serve as a claim for entitlement to service connection 
for diabetes mellitus because, in this instance, these 
records do not contain a diagnosis of diabetes mellitus.  
Moreover, the veteran does not assert that he had diabetes 
mellitus during active service or within a year of active 
duty.  Further, as indicated, there is no communication in 
the record earlier than July 25, 2001, evincing intent to 
apply for VA benefits for diabetes mellitus, and the veteran 
has not pointed to any such document in the record.  
38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.400.  

Under the pertinent law and VA regulations, the veteran did 
not have a claim for diabetes mellitus prior to the date of 
the liberalizing law granting presumptive service connection 
for diabetes mellitus, May 8, 2001.  Therefore, even with 
consideration of the regulation implementing the Nehmer 
district court orders, May 8, 2001, is the earliest date for 
which service connection for diabetes mellitus may be 
assigned.  38 U.S.C.A. § 5110; Liesegang, 312 F.3d at 1378; 
38 C.F.R. §§ 3.114, 3,151, 3.155, 3.400; 68 Fed. Reg. 50,966 
(Aug. 25, 2003) (to be codified at 38 C.F.R. § 3.816)).

The veteran testified that he was not aware that he could 
file a claim seeking compensation benefits prior to July 
2001, and argued that the effective date for the grant of 
service connection for diabetes mellitus should be in August 
2000, when it was first diagnosed.  He also testified that VA 
did not have a sufficient procedure to notify him that he 
could file a claim when his diabetes was first diagnosed.  

Although VA does have a duty to notify veterans of their 
apparent eligibility for benefits, this duty does not 
establish a basis for a retroactive effective date for 
service connection.  See 38 U.S.C.A. § 7722 (West 2002); 
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (VA has a 
duty to inform individuals of their eligibility for VA 
benefits); VAOGCPREC 17-95 (1995) (a failure by VA to inform 
individuals of their eligibility cannot create a basis for 
awarding retroactive benefits except insofar as a court or 
the Secretary may direct assignment of an earlier effective 
date on an equitable basis).  Generally, benefits are based 
on claims.  Even though NAS issued its report in October 2000 
concluding that a connection between Agent Orange exposure 
and type II diabetes mellitus appeared to exist, and although 
the Secretary announced in a November 2000 press release his 
decision to establish a presumption of service connection for 
type II diabetes mellitus, the veteran is the person who is 
under an obligation to file a claim.  The veteran did not 
file a claim for diabetes mellitus prior to July 2001.  As 
discussed above, absent evidence of either an informal claim 
prior to May 8, 2001, followed by a completed application 
within one year of the informal claim, or a formal claim 
prior to May 8, 2001, there is no legal basis upon which the 
Board may establish an effective date for diabetes mellitus 
prior to May 8, 2001.  38 U.S.C.A. § 5110; Liesegang, 312 
F.3d at 1378; 38 C.F.R. §§ 3.114, 3,151, 3.155, 3.400; 68 
Fed. Reg. 50,966 (Aug. 25, 2003) (to be codified at 38 C.F.R. 
§ 3.816)).  

Given the applicable statutory and regulatory provisions 
recited above and the facts of this case, the Board finds 
that an effective date for the grant of service connection 
for diabetes mellitus prior to May 8, 2001, is not warranted.  
Thus, the veteran's claim lacks legal entitlement under the 
applicable provisions.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in a case where the 
law is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  



ORDER

An effective date prior to May 8, 2001, for the grant of 
service connection for type II diabetes mellitus is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



